This is an appeal from a judgment rendered in favor of the state of Oklahoma in the sum of $1,500, and against the plaintiffs in error, as principal and sureties on a forfeited bail bond. The petition in error with case-made was filed in this court March 20, 1912, and the cause was regularly set down for submission and submitted on the 16th day of April, 1914. The plaintiffs in error have not served on filed briefs as required by rule 7 of this court (38 Okla. vi, 137 P. ix).
On account of such default and failure, as prescribed in said rule, the judgment appealed from should be affirmed.
By the Court: It is so ordered. *Page 252